

116 HR 1441 IH: Stop Corrupt Iranian Oligarchs and Entities Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1441IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Kustoff of Tennessee (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a report on oligarchs and parastatal entities of Iran, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Corrupt Iranian Oligarchs and Entities Act. 2.Report on oligarchs and parastatal entities of Iran (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Director of National Intelligence and the Secretary of State, shall submit to the appropriate congressional committees a detailed report on the following:
 (1)Senior foreign political figures and oligarchs in Iran, including the following: (A)An identification of the most significant senior foreign political figures and oligarchs in Iran, as determined by the closeness to the Iranian Government of each such figure and oligarch, and the estimated net worth of each such figure and oligarch.
 (B)An assessment of the relationship between the individuals identified under subparagraph (A) and President Hassan Rouhani or other members of the Iranian ruling elite.
 (C)An identification of any indices of corruption with respect to such individuals. (D)Known sources of income of such individuals and their family members (including spouses, children, parents, and siblings), including relevant beneficial ownership information.
 (E)An identification of the non-Iranian business affiliations of such individuals. (2)Iranian parastatal entities, including an assessment of the following:
 (A)The emergence of Iranian parastatal entities and their role in the economy of Iran. (B)The leadership structures and beneficial ownership of such entities.
 (C)An identification of the non-Iranian business affiliations of such entities. (3)Information relating to the exposure of key economic sectors of the United States, including, at minimum, the banking, securities, insurance, and real estate sectors, to Iranian politically affiliated persons, Iranian parastatal entities, and Iranian state-owned enterprises.
 (4)Information relating to the likely effects of imposing debt and equity restrictions on Iranian parastatal entities, as well as the anticipated effects of adding Iranian parastatal entities to the list of Specially Designated Nationals maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (5)Information relating to the potential impacts of imposing sanctions or debt and equity restrictions in addition to any such sanctions or restrictions in existence as of the date of the enactment of this Act on Iranian oligarchs, Iranian parastatal entities, or Iranian state-owned enterprises, including impacts on such oligarchs, entities, and enterprises and on the economy of Iran, as well as on the economies of the United States and United States allies.
 (b)FormThe report required under subsection (a) shall be submitted in an unclassified form, but may contain a classified annex.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Finance of the Senate.
 (2)Iranian parastatal entitiesThe term Iranian parastatal entities means entities— (A)in which Iranian state ownership is at least 25 percent; and
 (B)that had 2016 revenues of approximately $2,000,000,000 or more. (3)Senior foreign political figureThe term senior foreign political figure has the meaning given such term in section 1010.605 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
				